Title: To George Washington from Alexander Hamilton, 13 December 1790
From: Hamilton, Alexander
To: Washington, George



Sir
Treasury Departmt [Philadelphia] Decr 13th 1790.

I have the honor to transmit here with the copy of a report intended to be presented to the House of Representatives on the subject of a National Bank.
This communication would have been earlier made if it had been in my power; but it has been impossible for me to prepare it sooner. With the most perfect respect I have the honor to be Sir, Your Most Obedient & Most humble Servant

Alexander HamiltonSecy of the Treasury

